Citation Nr: 1013187	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  00-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness or chronic 
multisymptom illness.

2.  Entitlement to service connection for gastrointestinal 
complaints, to include as due to undiagnosed illness or 
chronic multisymptom illness.

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or chronic 
multisymptom illness.

4.  Entitlement to service connection for a skin disability, 
to include as due to undiagnosed illness or chronic 
multisymptom illness.

5.  Entitlement to service connection for chronic fatigue, 
to include as due to undiagnosed illness or chronic 
multisymptom illness.

6.  Entitlement to service connection for involuntary 
movements of the hands and feet, to include as due to 
undiagnosed illness or chronic multisymptom illness.

7.  Entitlement to service connection for urinary tract 
infections, to include as due to undiagnosed illness or 
chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and mother, D.R.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1989 
to May 1990 and from September 1990 to May 1991.  He 
received the Southwest Asia Service medal and the Kuwait 
Liberation medal.

These matters come before the Board of Veterans' Appeals 
(Board) from November 1994 and March 1999 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Cleveland, Ohio.  

In April 1995, the Veteran and a witness testified before a 
RO Decision Review Officer in Cleveland, Ohio.  A transcript 
of that hearing is of record.

In December 2004, the Veteran and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in February 
2005 and were remanded for further development.  They were 
again before the Board in December 2006, when the Board 
denied the Veteran's claims.  The Veteran appealed the 
December 2006 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
September 2008, the Court vacated the Board's December 2006 
decision, with regard to the above stated issues, and 
remanded the case to the Board for development consistent 
with a Joint Motion for Remand (JMR).  The Board notes that 
the Court did not vacate the Board's December 2006 decision 
as to any other issue.  See generally Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran asserts that service connection is warranted for 
complaints of memory loss, gastrointestinal complaints, 
headaches, a skin condition, fatigue, involuntary movements 
of the hands and feet, and urinary tract infections as a 
result of his military service in Southwest Asia.  The Board 
finds, based on the evidence in the claims file, and 
summarized below, that the Veteran should be afforded a VA 
examination to determine the extent and etiology of any such 
disability.

Service connection is warranted to a Persian Gulf Veteran 
with a qualifying chronic disability that became manifest: 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical, examination, or 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(2009).

The Veteran's September 1989 report of medical examination 
for enlistment purposes reflects that, upon clinical 
evaluation, his genitourinary system was noted to be 
abnormal.  

An April 1991 report of medical history reflects that the 
Veteran reported having had a cyst on his right hand while 
he was in Saudi Arabia.  An April 1991 report of medical 
examination reflects that upon clinical examination, his 
skin, and genitourinary system, were noted to be normal.

Correspondence associated with the claims file reflects that 
the Veteran was seen three times for urethritis in 1993 (See 
May 1995 Central State University letter.)

April 1994 VA Persian Gulf War screening and examination 
records reflect that the Veteran was diagnosed with multiple 
nonspecific complaints that include headaches, memory 
problems, difficulty sleeping, lethargy, depression, 
abdominal pain, undifferentiated schizophrenia, behavioral 
problems, and irritability.  MRI, X-rays, 
electroencephalogram, polysomnographs, and multiple sleep 
latency test results were all normal.  

VA medical records in 1994 and 1995 reflect that the Veteran 
had complaints of short term memory problems, non specific 
abdominal pain, chronic headaches (diagnosed as cephalgia 
secondary to tension headaches), gastroesophageal reflux 
disease (GERD), ear pain, upper respiratory infection, and 
urinary tract infection.  

Private medical records, dated in November 1996, reflect 
that the Veteran sought treatment for episodic involuntary 
hand and foot movement; an EEG recording was within normal 
limits.  

A May 1999 VA history and physical for inpatient purposes 
reflects that the Veteran had adult illnesses of 
schizophrenia, and GERD.  He also had tobacco use, alcohol 
abuse, and marijuana abuse.  The Veteran complained of mild 
low back pain, but denied cough or shortness of breath; 
there were no urinary complaints.  

VA medical records from February and March 2000 reflect 
complaints of chest pain, a diagnosis of pleuritic chest 
pain secondary to a resolving lower respiratory infection, 
and a history of GERD, schizophrenia, and anxiety.  

VA medical record dated in 2001 reflect otitis media and 
muscular chest/back pain (March), complaints of nausea and 
vomiting (May), a normal upper GI (June), complaints of 
headaches and paranoia (August), headaches and pain behind 
the eye (October), and lumbar pain assessed as a muscle 
spasm (December). 

VA medical records dated in March, April, and October 2002 
reflect complaints of headaches and involuntary hand 
movements. 

VA medical records in 2003 reflect an impression of mild 
GERD (February), headaches, probable cluster (February), 
treatment for sarcoidosis of the lung (March), and a lesion 
on the penis, not syphilis (July).

VA medical records dated in 2004 reflect right eye preseptal 
cellulitis (February), extensive sinus opacification on the 
left (April), large chest wall with several lesions on 
posterior thorax, deviated nasal septum with chronic 
sinusitis (July 2004), sarcoidosis, otitis media with nasal 
congestions, medication for hypertension (August), and no 
acute pulmonary disease identified (October).

VA medical records dated in 2005 reflect complaints of 
occasional left side chest pain, pain in arm, with no 
suggestion of arthritis or skin rashes on extremities 
(January), otitis media (March), chest pain (January, June), 
no acute pulmonary disease identified, old healed 
granulomatous disease (June), complaints of nausea and 
headaches (November), and borderline normal RVEF (right 
ventricular ejection fraction)(December). 

Private medical records dated in April 2007 reflect that the 
Veteran sought treatment for a headache.

The Board finds that a VA opinion as to whether the 
Veteran's has an undiagnosed illness or a medically 
unexplained chronic multisymptom illness defined by a 
cluster of signs or symptoms, under the provisions of 
38 U.S.C. § 1117, is warranted.  See McLendon v. Nicholson, 
20 Vet. App.79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities for which he has received 
treatment since April 2007 (the most recent 
medical records associated with the claims 
file).  After obtaining a completed VA Form 
21-4142, the AOJ should attempt to obtain 
any pertinent medical records, to include 
VA records, not already associated with the 
claims file.

2.  Schedule the Veteran for VA 
examinations with the appropriate 
clinician(s) to determine the nature and 
etiology of any memory loss disability, 
gastrointestinal disability, headache 
disability, skin disability, fatigue 
disability, involuntary movement of the 
hands and feet disability, and urinary 
tract infection disability.  All necessary 
tests should be performed.  The examiner 
should specifically state whether or not 
the Veteran has any such current chronic 
disability.  If a chronic disability is 
identified, the examiner should express an 
opinion as to whether such disability is 
due to diagnosed or undiagnosed illness, 
and whether it is at least as likely as not 
that such disability (whether or not due to 
diagnosed or undiagnosed illness) is 
related to the Veteran's active service.  

The VA clinicians are advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

For any of the above signs and symptoms, 
which is not attributable to a known 
diagnosis, the findings should reflect all 
objective indications of chronic disability 
to include either objective medical 
evidence perceptible to a physician or 
other, non-medical indicators that are 
capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2009).  The 
appropriate examiner should express his or 
her opinion as to whether any disability is 
"chronic" (as having existed for 6 months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period).  

The clinicians are requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinicians should review 
the claims folder, to include this remand, 
and this fact should be noted in the 
accompanying medical report.

3.  Thereafter, readjudicate the issues of 
entitlement to service connection for 
memory loss disability, headache 
disability, skin disability, chronic 
fatigue disability, involuntary movement of 
the hands and feet disability, and urinary 
tract infection disability on appeal.  If 
any benefit sought on appeal is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.


The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



